Case 19-05118-jwc         Doc 5    Filed 11/27/19 Entered 11/27/19 10:38:26          Desc Main
                                    Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                    )                 Chapter 7
                                          )
BEAUTIFUL BROWS LLC                       )                 Case No. 18-66766-JWC
                                          )
                    Debtor.               )
_________________________________________ )
                                          )
BEAUTIFUL BROWS LLC                       )                 ADVERSARY PROCEEDING
                  Plaintiff               )
                                          )                 NO. 19-05118
                      VS.                 )
                                          )
FIRST DATA CORPORATION                    )
                  Defendant.              )
_________________________________________ )

                                   NOTICE OF DISMISSAL

         I, the undersigned attorney, do hereby dismiss this adversary proceeding pursuant to Rule

7041 of the Federal Rules of Bankruptcy Procedure, reporting that on November 5, 2019, Trustee

received the funds that were the subject of this adversary proceeding.


                                              JASON L. PETTIE, P.C.

                                              /s/
                                              Jason L. Pettie, Special Counsel
                                              Georgia Bar No. 574783
                                              P.O. Box 17936
                                              Atlanta, Georgia 30316
                                              Phone: 404-638-5984
Case 19-05118-jwc       Doc 5     Filed 11/27/19 Entered 11/27/19 10:38:26         Desc Main
                                   Document     Page 2 of 2


                                CERTIFICATE OF SERVICE



       I, the undersigned attorney, do hereby certify that I have served a copy this pleading on

those parties listed below by mailing a copy thereof, via first class U.S. Mail in a properly

addressed envelope with sufficient postage affixed or by email.


                                     /s/ Jason L. Pettie

                                     Jason L. Pettie


S. Gregory Hays
Hays Financial Consulting, LLC
2964 Peachtree Rd, Suite 555
Atlanta, GA 30305

Henry F. Sewell, Jr.
Law Offices of Henry F. Sewell, Jr., LLC
Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

Bram A. Maravent, Associate Counsel
bram.maravent@firstdata.com
